OPINION OF THE COURT
Simons, J.
Defendant was indicted for murder second degree in connection with the stabbing death of Samuel Burton. After a *15jury trial he was convicted of manslaughter, first degree. Defendant’s points on appeal require no discussion except for his contention that the court’s charge was erroneous. The dissenters would reverse holding that defendant’s due process rights were denied by the instruction that "a man intends the ordinary and natural consequences of his acts.” (See Sandstrom v Montana, 442 US 510.) We hold otherwise.
It has long been an established rule of evidence in New York that criminal intent may be inferred from a person’s acts but that the inference is no more than an inference of fact to be drawn by the jury from all the circumstances of the case (Stokes v People, 53 NY 164, 177-179; see, also, People v Cooke, 292 NY 185, 189-190; People v Weiss, 290 NY 160, 171). After the Supreme Court’s decision in Sandstrom, the rule assumed constitutional dimensions when that court reversed a judgment of conviction of "deliberate homicide” because the trial jury had been instructed that " 'the law presumes that a person intends the ordinary consequences of his voluntary acts’ ” (Sandstrom v Montana, supra, p 512; emphasis added). The Supreme Court held that the instruction violated defendant’s due process rights to be free from conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime charged because the charge could be interpreted either as describing a conclusive presumption of intent, predicated solely on a jury finding that defendant committed the act, or as creating a rebuttable presumption, thereby shifting the burden to defendant to prove his innocence.
Since Sandstrom (supra), we have had several occasions to review the rule and we have set forth our views in detail in two opinions. In People v Egan (72 AD2d 239, 240) we reversed a conviction containing a "presumed” intent charge which also contained the instruction that "if the consequences are natural and probable, you [the jury] will not be heard to say that he [defendant] did not intend them.” Manifestly, after finding defendant participated in the act causing death, the jury, if it followed instructions, was left with no choice but to presume criminal intent. Conversely, we approved a charge of "presumed” intent when the court also instructed the jury to decide the issue of intent, as an issue of fact, from defendant’s speech and conduct and the circumstances surrounding his acts (see People v Gray, 71 AD2d 295, 298-299).
The test in each case is to examine the words actually *16spoken to the jury and, interpreting them as a reasonable juror could interpret them, determine whether the charge describes an inference of fact the jury could draw or whether it describes an impermissible legal presumption (see Sandstrom v Montana, supra, p 514). There is one superior way of testing pudding and the District Attorney suggests that as a practical matter, the answer in this case is to be found in the jury’s verdict. Thus, the District Attorney contends that the best proof that the jurors understood the court’s charge as defining a permissible inference, rather than a legal presumption, is to be found in defendant’s acquittal of the murder charge and his conviction of the lesser crime of manslaughter; the jury believed that the People had proved defendant committed the homicidal act but it was not constrained by the court’s charge to presume from that act that defendant intended to cause death. The instructions of the court support this argument.
The court charged that "a man intends the ordinary and natural consequences of his act. It’s not necessary to show a man’s intent by his statements, his intent may be inferred from his acts and from the surrounding circumstances. You cannot probe into the mind of a person who is charged with a crime and extract his intentions at the time of the commission of the act. Therefore, we must rely upon the facts and circumstances surrounding the act * * * [Before convicting for murder second degree] you must make a finding that Mr. Barr did form in his mind a specific intent to kill before the act was committed * * * [I]n order to convict * * * of murder in the second degree you’d have to find beyond a reasonable doubt * * * [that] Eldridge Barr did intend to cause the death of Samuel Burton * * * If you find that these elements have been proven to your satisfaction beyond a reasonable doubt then, of course, your verdict * * * will be one of guilty of murder in the second degree” (emphasis added).
These instructions do not run afoul of Sandstrom (442 US 510, supra). The court did not refer to a presumption or to a "presumed” intent and it explicitly told the jury that intent "may” be "inferred”, not only from defendant’s acts, but also from the surrounding circumstances. Proof of intent did not depend upon proof of the act alone and the charge did not shift the burden of proof on that issue. I dare say that now that the Sandstrom rule has become law, Trial Judges will recast their charges on the issue of intent to include an *17instruction on permissive inferences, but in this pre-Sandstrom trial, the court correctly instructed the jury on the law of New York and it did not deprive defendant of his right to due process under the Sandstrom decision (supra).
The judgment should be affirmed.